UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6022


MARTHA CECILIA FERNANDEZ-GARCIA,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv—01137-TDS-JLW)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martha Cecilia Fernandez-Garcia, Appellant Pro Se.     Michael
Francis Joseph, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martha Cecilia Fernandez-Garcia appeals the district

court’s    order    accepting   the   recommendation       of   the   magistrate

judge and denying her petition for a writ of coram nobis.                      We

have     reviewed    the   record     and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Garcia    v.   United     States,   No.     1-12-cv-01137-TDS-JLW

(M.D.N.C. Nov. 6, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and   argument      would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        2